Kiley, J. (concurring in part):
I agree with Mr. Justice Kellogg that the court at Special Term could not revive and perpetuate a cause of action that had been satisfied by the parties to the action resuming their domestic relations. I agree further that for services rendered and moneys expended after such reconciliation, plaintiff’s attorneys must look to the plaintiff if there is anything due for such services and moneys expended on her account. If Mr. Justice Kellogg’s holding is to the effect that these present proceedings, petition and order, be dismissed I agree with such holding. I do not agree, if such is intended, that all proceedings be dismissed. The order appealed from and upon which this court passed in 196 Appellate Division, 607, was entered in Broome county clerk’s office on the 12th day of January, 1921. It was granted at an Otsego Special Term and I assume it is the same order first appearing in the record on this appeal. The right of the attorneys for plaintiff to receive anything further as remuneration depends not upon the law as it has been applied under such circumstances. The order recites: “ The parties having consented in open court to the reference of this action, it is further ordered and adjudged * * * (5). *173As to whether the plaintiff is entitled to have any further sum for counsel fees herein, and how much if any.” I think this consent, in effect a stipulation, survives our decision on the former appeal, and the several orders made herein at Special Term. (Page v. Page, 124 App. Div. 421.) The parties consented to have the amount due plaintiff’s attorneys, at the time she destroyed the cause of action, determined at a future date, and the defendant would be, therefore, liable. The time covered and amount for which he is hable is fixed by the cases and law upon that subject as above indicated.
With this modification or explanation I concur in the result.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.